
	
		I
		112th CONGRESS
		1st Session
		H. R. 994
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require Congress to lead by example and freeze its own
		  pay for a fiscal year unless the Federal government did not run a deficit in
		  the previous fiscal year.
	
	
		1.Short titleThis Act may be cited as the
			 No Pay Raise for Congress Until the Budget is Balanced
			 Act.
		2.Restrictions on
			 pay of members of Congress
			(a)Restrictions on
			 cost of living adjustmentsNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living
			 adjustments for Members of Congress) during any fiscal year (beginning with
			 fiscal year 2012) unless the Secretary of the Treasury submits a report that a
			 Federal budget deficit did not exist in the previous fiscal year, in accordance
			 with subsection (b).
			(b)Determination
			 and Report
				(1)Responsibilities
			 of secretaryNot later than 30 days after the end of each fiscal
			 year (beginning with fiscal year 2011), the Secretary of the Treasury
			 shall—
					(A)make a
			 determination of whether a Federal budget deficit existed in that fiscal year;
			 and
					(B)submit a report of
			 that determination to Congress.
					(2)Determination of
			 deficitFor purposes of this
			 Act, a Federal budget deficit shall be considered to exist in a fiscal year if
			 total budget outlays of the Government for such fiscal year exceed total
			 revenues of the Government for such fiscal year as of the last day of such
			 fiscal year.
				
